--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


TRANSITION AGREEMENT


This Transition Agreement (the “Agreement”) is made and entered into effective
as of March 28, 2011 (the “Effective Date”) by and between Acxiom Corporation,
Inc., a Delaware corporation (“Acxiom”) and John A. Meyer (“Employee”). Acxiom
and Employee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”
 
WITNESSETH:
 
WHEREAS, Acxiom and Employee are parties to an Employment Agreement dated as of
January 14, 2008 (the “Employment Agreement”) and an Amended and Restated
Employment Agreement, dated as of November 15, 2010 (the “Amended Employment
Agreement”), which was to fully supersede the Employment Agreement on May 16,
2011;
 
WHEREAS, Acxiom and Employee mutually agree that effective as of the Effective
Date, (1) Employee has resigned from serving as the Chief Executive Officer and
President of Acxiom and (2) that Employee’s employment pursuant to the
Employment Agreement was terminated concurrently with such resignation;
 
WHEREAS, as a consequence of the matters described in the immediately preceding
recital, Employee’s employment pursuant to the Amended Employment Agreement will
not commence;
 
WHEREAS, Acxiom desires Employee to remain employed by Acxiom from and after the
Effective Date as a non-executive associate to perform certain transition
services for Acxiom as set forth in this Agreement (the “Transition Services”);
and
 
WHEREAS, the Parties wish to set forth their respective rights and obligations
in connection with the foregoing.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter expressed, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
 
SECTION 1.
 
EMPLOYMENT; DUTIES AND RESPONSIBILITIES
 
1.1 Transition Services. During the term of this Agreement, Acxiom hereby
employs Employee, and Employee hereby accepts employment with Acxiom, to provide
consulting services to effect the orderly transition of his former duties and
responsibilities with Acxiom. In such capacity, Employee shall have the title
“Consultant” and report to the Board of Directors of Acxiom or its designee. For
the avoidance of doubt, provided that Employee complies with the terms of this
Agreement and the Employment Agreement, Employee will be deemed to have been
continuously employed as an associate of Acxiom from February 4, 2008 through
the last day of the Term of this Agreement for purposes of vesting with respect
to Employee’s currently outstanding grant of 188,565 restricted stock units
granted on May 22, 2008 (the “2008 RSUs”). Employee hereby confirms that he has
irrevocably waived the right to any further vesting of all other equity awards
outstanding as of the date hereof and any other benefits, and acknowledes and
agrees that no vesting of any such other equity awards shall occur from and
after the Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
1.2 Time Commitment. During the Term of this Agreement, Employee agrees to make
himself available for up to twenty five (25) hours per week, upon the reasonable
request of Acxiom pursuant to reasonable advance notice, to provide the
Transition Services; provided, however, that the aggregate number of hours
Employee may work pursuant to this Agreement shall not exceed two hundred fifty
(250) hours. Employee shall maintain records with respect to the time spent in
the performance of Employee’s duties and responsibilities hereunder and shall
submit such records to Acxiom as reasonably requested.
 
1.3 Compliance with Law and Standards. Employee shall at all times comply with
all applicable laws, rules and regulations of any and all governmental
authorities and the applicable standards, bylaws, rules, compliance programs,
policies and procedures of Acxiom of which Employee has knowledge (including any
policies that apply only to executives, notwithstanding the fact that Employee’s
employment hereunder is in a non-executive capacity). Employee further agrees
that Employee will not engage in any conduct which, in the reasonable
determination of Acxiom, adversely affects the image or business of Acxiom or
would impair in any material respect Employee’s ability to carry out Employee’s
duties hereunder except as otherwise required by a court, law, governmental
agency or regulation.
 
1.4 Ownership of Developments; Trade Secrets of Others. All copyrights, patents,
trade secrets, or other intellectual property rights associated with any idea,
concepts, techniques, inventions, processes, or works of authorship developed or
created by Employee during the course of his work for Acxiom or its clients,
including past employment and with respect to the services to be provided
hereunder (collectively, the “Work Product”), will belong exclusively to Acxiom
and will, to the extent possible, be considered a work made by Employee for hire
for Acxiom within the meaning of Title 17 of the United States Code. To the
extent the Work Product may not be considered work made by Employee for hire for
Acxiom, Employee agrees to assign, and automatically assign at the time of
creation of the Work Product, without any requirement of further consideration,
any right, title, or interest Employee may have in such Work Product. Upon the
request of Acxiom, Employee will take further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment. Employee represents that he is not bound by,
and covenants that he will not enter into, any agreements, either written or
oral, which are in conflict with this Agreement. For purposes of this Section
1.5, the term “Acxiom” also will include any existing or future affiliates of
Acxiom.
 
SECTION 2.
 
COMPENSATION
 
2.1 Compensation.
 
2.1.1 During the Term of this Agreement, in consideration of Employee’s
agreement to provide the Transition Services to Acxiom, Acxiom will pay employee
at an hourly rate of Five Hundred Dollars ($500) per hour worked, payable
periodically at regular payroll intervals in accordance with Acxiom’s payroll
policies as in effect from time to time. Employee shall not be entitled to
receive new awards under Acxiom’s bonus, long term incentive or equity
compensation plans. Employee shall not accrue any vacation or paid time off
during the Term of this Agreement.
 
2.1.2 Employee acknowledges that, except as expressly provided in this
Agreement, Employee will not receive nor is he entitled to any additional
compensation, severance or benefits (other than amounts due under the Employment
Agreement and any equity-based awards vested prior to the Effective Date,
according to and subject to any limitations under their respective terms
(including, without limitation, Section 9(l) of the Employment Agreement)) after
the Effective Date.
 
 
2

--------------------------------------------------------------------------------

 
2.2 Expenses. Acxiom will reimburse Employee for actual travel and other
expenses reasonably incurred in connection with performance of the Transition
Services, provided that such expenses are supported by documentation that
complies with Acxiom’s travel and expense policies (the “Eligible Expenses”).
Parties hereby acknowledge and agree that Employee must submit all documentation
regarding any Eligible Expenses by November 30, 2011 in order for such Eligible
Expenses to be reimbursed under this Section 2.2 and Acxiom shall reimburse such
Eligible Expenses by December 31, 2011.
 
SECTION 3.
 
LIMITATION OF LIABILITY
 
3.1 To the fullest extent permissible under applicable law, neither Party shall
have any liability to the other in connection with the performance of the
Transition Services under this Agreement except in connection with breaches of
the express terms of this Agreement or actions or omissions that constitute bad
faith, gross negligence or willful misconduct.
 
SECTION 4.
 
TERM AND TERMINATION
 
4.1 Term. The term (the “Term”) of this Agreement shall begin on the Effective
Date and shall end on September 28, 2011, unless earlier terminated pursuant to
the terms hereof (such date that the Term ends or is terminated, the
“Termination Date”).
 
4.2 Termination by Acxiom for Cause. Acxiom may terminate this Agreement at any
time upon the occurrence of any of the following: (i) the willful failure by
Employee to substantially perform his duties or follow the reasonable and lawful
instructions of the Board of Directors of Acxiom; provided, that Employee will
be allowed to cure such failure within thirty (30) days of delivery to Employee
by Acxiom of written demand for performance, which such written demand will
specifically identify the manner in which Acxiom believes he has not
substantially performed his duties; (ii) the engaging by Employee in willful
misconduct that is materially injurious to Acxiom, monetarily or otherwise; or
(iii) Employee fails to deliver or revokes the release required to be delivered
by Employee upon termination as Chief Executive Officer pursuant to Section 9(e)
of the Employment Agreement.
 
4.3 Release. In consideration of the Company’s willingness to enter into this
Agreement and the payment of compensation for the Transition Services, Employee
agrees to execute and deliver, within 21 days of the Termination Date, a general
release in the form attached as Exhibit A.
 
SECTION 5.
 
CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION
 
5.1 Confidentiality, Non-competition, Non-solicitation: Employee acknowledges
that he will comply with the provisions set forth in Section 12 of the
Employment Agreement, which remain in full force and effect
 
5.2 Recovery. In addition to other remedies described in this Agreement or the
Employment Agreement, in the event of a breach by Employee of any of the
provisions of Section 12 of the Employment Agreement, then the Company may
recover all of the 2008 RSUs. In the event of any such recovery, Employee shall
return to the Company the equity received upon the vesting of the 2008 RSUs
(provided, however, that if Employee no longer holds such equity, Employee shall
pay to the Company the fair market value of the equity on the date of the
breach). Any such payment shall be made in such manner and on such terms and
conditions as may be required by the Company. The Company shall be entitled to
set off against the amount of any such payment any amounts otherwise owed to
Employee by the Company.
 
 
3

--------------------------------------------------------------------------------

 
SECTION 6.
 
GENERAL PROVISIONS
 
6.1 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Arkansas, without
regard to its conflict of laws principle.
 
6.2 Jurisdiction and Venue. This Agreement will be deemed performable by all
Parties in, and venue will exclusively be in, the state or federal courts
located in the State of Arkansas. Employee and Acxiom hereby consent to the
personal jurisdiction of these courts and waive any objections that such venue
is objectionable or improper.
 
6.3 Waiver of Breach. The waiver by a Party of any breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach of the same or any other provision hereof by that
Party.
 
6.4 Severability. The invalidity or unenforceability of any provision of this
Agreement will not effect the validity or enforceability of any other provision.
 
6.5 Entire Agreement: Amendments. This Agreement forms the entire agreement of
the Parties and supersedes any prior agreements between them with respect to the
subject matter hereof.
 
6.6 Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by Employee and by a duly authorized officer of Acxiom. No waiver by any
Party hereto of any breach by another Party hereto of any condition or provision
of this Agreement to be performed by such other party will be deemed a waiver of
a similar or dissimilar condition or provision at the same time, any prior time
or any subsequent time.
 
6.7 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties, their successors and their permitted assigns;
provided that Employee shall not assign his rights, duties or obligations
hereunder.
 
6.8 Notice. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or facsimile or
registered or certified mail, postage prepaid, return receipt requested,
addressed to the party concerned at the address indicated below or to such other
address as such party may subsequently give notice hereunder in writing:


To Employee at:
 
John Meyer
6211 West Northwest Highway #704
Dallas, Texas 75225
Facsimile: (214) 368-4203
     
With a copy to:
 
Michael A. Saslaw
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201-7830
Facsimile: (214) 746-7777

 
 
4

--------------------------------------------------------------------------------

 

 
   
To Acxiom at:
 
Acxiom Corporation
601 East Third Street
Little Rock, Arkansas 72201
Attention: General Counsel
Facsimile: (501) 252-0303
     
With a copy to:
 
J. Allen Overby
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Facsimile: (615) 742-2711
     



6.9 Withholding. All payments to Employee under this Agreement will be reduced
by all applicable withholding required by federal, state or local law.
 
6.10 Survival. The provisions of Section 1.3, Section 5.1, and Sections 6.1
through 6.11 hereof shall survive the termination for any reason or expiration
of this Agreement for the period described or referenced in each such Section
or, if no period is described or referenced in such Section, indefinitely.
 
6.11 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.
 
6.12 Section 409A. By accepting this Agreement, Employee hereby agrees and
acknowledges that Acxiom does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Employee hereunder. Further, by the
acceptance of this Agreement, Employee acknowledges that (i) Employee has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Employee hereunder, (ii) Employee retains full
responsibility for the potential application of Section 409A of the Code to the
tax and legal consequences of payments payable to Employee hereunder and (iii)
Acxiom shall not indemnify or otherwise compensate Employee for any violation of
Section 409A of the Code that my occur in connection with this Agreement. The
Parties agree that, to the extent applicable, this Agreement and the Employment
Agreement shall be interpreted and administered in accordance with Section 409A
of the Code and that the Parties will cooperate in good faith to amend such
documents and to take such actions as may be necessary or appropriate to comply
with Section 409A of the Code.
 


 


[Signature page follows]



 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.






ACXIOM CORPORATION


By:              /s/ Jerry D.
Gramaglia                                                                
 
Name:         Jerry D.
Gramaglia                                                      
 
Title:           Interim CEO &
President                                                      
 
Date:           March 28,
2011                                                                
 


 
EMPLOYEE




        /s/ John A.
Meyer                                                                   
John A. Meyer





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


FORM OF GENERAL RELEASE


This Release (this “Release”), dated as of ________, is made by and among John
A. Meyer (“Meyer”) and Acxiom Corporation (the “Company”).
 
WHEREAS, the parties hereto entered into that certain Transition Agreement dated
as of March 28, 2011 (the “Agreement”);
 
WHEREAS, Meyer’s employment with the Company has been terminated upon the
Expiration of the Agreement or in a manner described in Section 4.2 of the
Agreement;
 
WHEREAS, pursuant to Section 4.3 of the Agreement, in consideration of the
Company’s willingness to enter into the Agreement and payment of any amounts
thereunder, it is an obligation of Meyer that he executes and delivers this
Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.  
Executive Release. Meyer, ON BEHALF OF HIMSELF, HIS SPOUSE, ATTORNEYS, HEIRS,
EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS, PARTNERSHIPS AND
OTHER ENTITIES UNDER HIS CONTROL (TOGETHER, THE “MEYER PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(including fraudulent inducement into this Release), defamation, negligence,
promissory estoppel, retaliatory discharge, Title VII of the Civil Rights Act of
1964, as amended, any other civil or human rights law, the Age Discrimination in
Employment Act of 1967, Americans with Disabilities Act, Employee Retirement
Income Security Act of 1974, as amended, or any other federal, state or local
law relating to employment or discrimination in employment) arising out of or
relating to Meyer’s employment by the Company or his services as an officer or
employee of the Company or any of its subsidiaries, or otherwise relating to the
termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under the Agreement that expressly
survive termination of employment, (ii) under the Company’s benefit plans and
agreements that expressly survive termination of employment, including without
limitation the Company’s equity incentive plans, (iii) in respect of Meyer’s
services as an officer or director of the Company or any of its subsidiaries,
pursuant to any director and officer indemnification agreements or as provided
by law or the certificates of incorporation or by-laws (or like constitutive
documents) of the Company or any of its subsidiaries or [(iv) insert at the time
of termination a description of any other agreements with the Company that
expressly survive Meyer’s termination]. Meyer, ON BEHALF OF HIMSELF AND THE
MEYER PARTIES, hereby represents and warrants that no other person or entity has
initiated or, to the extent within his control, will initiate any such
proceeding on his or their behalf.

 
 
 

--------------------------------------------------------------------------------

 
2.  
Non-Disparagement. Meyer agrees that, for a period of eighteen (18) months
following the date hereof, Meyer shall not, in any communications with the press
or other media or any customer, client or supplier of the Company or any of its
subsidiaries, make any statement which disparages or is derogatory of the
Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to Meyer
only for so long as the Company, its subsidiaries and their respective directors
and senior officers refrain from making any such communication which disparages
or is derogatory of Meyer.

 
3.  
Acknowledgement of Waiver of Claims under ADEA. Meyer acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 and that this waiver and release is knowing and
voluntary. Meyer acknowledges that the consideration given for this waiver and
release is in addition to anything of value to which Meyer was already entitled.
Meyer further acknowledges that (a) he has been advised that he should consult
with an attorney prior to executing this Release, (b) he has been given
twenty-one (21) days within which to consider this Release before executing it
and (c) he has been given at least seven (7) days following the execution of
this Release to revoke this Release.

 
4.  
Acknowledgment. The parties hereto acknowledge that they understand the terms of
this Release and that they have executed this Release knowingly and voluntarily.
Meyer acknowledges that, in consideration for the covenants and releases
contained herein, he will receive benefits and payments described in the
Agreement, and that he would not receive such benefits and payments without the
execution of this Release.

 
5.  
Severability. All provisions of this Release are intended to be severable. In
the event any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding shall in no way
affect the validity or enforceability of any other provision of this Release.
The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.

 
6.  
Specific Performance. If a court of competent jurisdiction determines that Meyer
has breached or failed to perform any part of this Release, Meyer agrees that
the Company will be entitled to seek injunctive relief to enforce this Release.

 
7.  
Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Arkansas without reference to principles of
conflict of laws.

 
8.  
Jurisdiction and Venue. This Release will be deemed performable by all parties
in, and venue will exclusively be in the state and federal courts located in,
the State of Arkansas. Meyer hereby consents to the personal jurisdiction of
these courts and waives any objection that such venue in objectionable or
improper.

 
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Meyer has hereunto set his hands, as of the day and year
first above written.






_________________________________
John A. Meyer, individually
 
 


















Signature Page to Release
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
